UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February16, 2016 SILVERCREST ASSET MANAGEMENT GROUPINC. (Exact name of registrant as specified in its charter) Delaware 001-35733 45-5146560 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1330 Avenue of the Americas, 38th Floor
